Title: To Alexander Hamilton from Otho H. Williams, 24 September 1789
From: Williams, Otho H.
To: Hamilton, Alexander



Baltimore 24 Septr. 1789
Sir

The amount of the duties which have accrued in the district of Baltimore, from the 10th day of August to the 23d. Instant inclusive is two thousand six hundred and Seventy pounds, Sixteen Shillings and four pence according to the documents in my Office Vizt.


Cash on hand
£   287.18.6


Bonds due @
4 Months
1176.16.2


Ditto
6 Months
 1206. 1.8



 2670.16.4


Your Obedient Humble Servant

O. H. Williams
Alexander Hamilton EsqrSecretary of the Treasury

